                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


ROOSEVELT KING,

               Plaintiff,

v.                                        Case No. 3:19-cv-790-J-39PDB

ALTHEA L. ROBINSON,

               Defendant.
________________________________


                               ORDER

                              I. Status

     Plaintiff,   Roosevelt   King,    an    inmate   of   the   Florida

Department of Corrections (FDOC), is proceeding pro se on an

amended civil rights complaint (Doc. 12; Am. Compl.) against Althea

Robinson, a nurse at Columbia Correctional Institution (CCI).1

Before the Court is Defendant Robinson’s motion to dismiss (Doc.

14; Motion), to which Plaintiff has responded (Doc. 17; Pl. Resp.).

                       II. Motion Standard

     In ruling on a motion to dismiss, the Court must accept the

factual allegations set forth in the complaint as true. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Additionally, the complaint


     1  Plaintiff initiated this action in state court, and
Defendant Robinson filed a notice of removal. See docket. After
removal, the Court directed Plaintiff to amend his complaint using
the Court-approved civil rights complaint form. See Order (Doc.
9).
allegations must be construed in the light most favorable to the

plaintiff. Gill as Next Friend of K.C.R. v. Judd, 941 F.3d 504,

511 (11th Cir. 2019). When a plaintiff proceeds pro se, the court

must liberally construe the allegations. See Haines v. Kerner, 404

U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d 1171, 1175

(11th Cir. 2011). However, “the tenet that a court must accept as

true    all   of    the   allegations       contained   in   a   complaint    is

inapplicable       to   legal   conclusions[,]”    which     simply   “are   not

entitled to [an] assumption of truth.” Iqbal, 556 U.S. at 678,

680.

       Though detailed factual allegations are not required, Federal

Rule of Civil Procedure 8(a) demands “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id. at 678. Thus, a

plaintiff may not rely on “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements.”

Gill, 941 F.3d at 511 (quoting Iqbal, 556 U.S. at 678). Rather,

the well-pled allegations must nudge the claim “across the line

from conceivable to plausible.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). A plaintiff must allege “enough facts to

state a claim to relief that is plausible on its face.” Id.

                          III. Complaint Allegations

       Plaintiff alleges Defendant Robinson, an advanced registered

nurse practitioner (ARNP), “took it upon herself to rewrite a

medical pass that was not expired.” Am. Compl. at 5. Plaintiff

                                        2
left blank section IIB of the civil rights complaint form, which

requires a prisoner to identify the federal constitutional or

statutory   right   allegedly   violated.   See   id.   at   3.   Liberally

construing his complaint, it appears Plaintiff asserts Defendant

Robinson was deliberately indifferent to his serious medical needs

in violation of the Eighth Amendment. In fact, in his response to

Defendant Robinson’s motion, Plaintiff claims he has been denied

adequate medical care, saying Robinson ignored his complaints of

pain and told him therapy would not help. See Pl. Resp. at 1-2.

     In his amended complaint, Plaintiff does not say what medical

conditions he has or why he has been issued a medical pass. Upon

review of Plaintiff’s original complaint and attachments (Doc. 1;

Compl.),2 it appears he has undergone a double knee replacement,

for which he has a low bunk pass and a walker, and he has hearing

loss, for which he uses hearing aids. See Compl. at 3-4. In his

original complaint, Plaintiff alleged        Defendant Robinson “has

continued to remove items from his medical pass without reason or

examination.” Id. at 3.

     In his amended complaint, Plaintiff alleges no injuries,

though he claims he has suffered pain. See Am. Compl. at 5. As


     2  The operative pleading is the amended complaint. See
Pintando v. Miami-Dade Hous. Agency, 501 F.3d 1241, 1243 (11th
Cir. 2007) (“As a general matter, ‘[a]n amended pleading supersedes
the former pleading.’”). The Court references the original
complaint only to elucidate the facts because Plaintiff’s
allegations in the amended complaint are scant.
                                   3
relief, Plaintiff seeks pain-and-suffering damages and that the

medical pass be honored as originally written. Id.

                     IV. Analysis & Conclusions

      Defendant Robinson seeks dismissal of the amended complaint

for Plaintiff’s failure to exhaust, failure to state a claim for

relief, and lack of standing. See Motion at 1. Defendant Robinson

asserts Plaintiff did not exhaust his administrative remedies

because he submitted only an informal grievance in which he did

not mention Defendant’s name. Id. at 1-2.

      In response, Plaintiff asserts he “had no intention of this

matter going this far.” See Pl. Resp. at 1. He only wants proper

medical care. Id. As to exhaustion, Plaintiff says it was not

necessary for him to mention Nurse Robinson by name because she

was the only ARNP at the institution. Id. He does not respond to

the argument that he filed only an informal grievance. In fact, it

appears   he   concedes   he   did   not   file   additional   grievances:

Plaintiff says that because he was complaining of a medical issue,

he could have “skip[ped] [the institution level grievance steps]

and [have] go[ne] directly to the Secretary, but [he] did [not].”

Id.

      Under the Prison Litigation Reform Act (PLRA), “[n]o action

shall be brought with respect to prison conditions . . . until

such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). Exhaustion of available administrative remedies

                                     4
is “a precondition to an adjudication on the merits.” Bryant v.

Rich, 530 F.3d 1368, 1374 (11th Cir. 2008). See also Jones v. Bock,

549 U.S. 199, 211 (2007). When confronted with an exhaustion

defense, courts employ a two-step process:

          First, district courts look to the factual
          allegations in the motion to dismiss and those
          in the prisoner’s response and accept the
          prisoner’s view of the facts as true. The
          court should dismiss if the facts as stated by
          the prisoner show a failure to exhaust.
          Second, if dismissal is not warranted on the
          prisoner’s view of the facts, the court makes
          specific findings to resolve disputes of fact,
          and should dismiss if, based on those
          findings, defendants have shown a failure to
          exhaust.

Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th

Cir. 2015) (internal citations omitted). The Supreme Court has

held that “the PLRA . . . requires proper exhaustion.” Woodford v.

Ngo, 548 U.S. 81, 93 (2006). “Proper exhaustion” means a prisoner

must grieve his issues in compliance with the agency’s procedural

rules so the agency has a “full and fair opportunity” to address

a prisoner’s issues on the merits. Id. at 90. The PLRA does not

mandate “a name all defendants requirement.” Jones, 549 U.S. at

217 (internal quotation marks omitted). See also Parzyck v. Prison

Health Servs., 627 F.3d 1215, 1218 (11th Cir. 2010) (“A prisoner

need not name any particular defendant in a grievance in order to

properly exhaust his claim.”).




                                 5
     Generally, to properly exhaust administrative remedies, a

Florida prisoner must complete a three-step process as fully set

forth in the Florida Administrative Code. See Fla. Admin. Code r.

33-103.001 through 33-103.018. First, a prisoner must file an

informal grievance. See Fla. Admin. Code r. 33-103.005. If the

informal grievance is denied, the prisoner must file a formal

grievance at the institution level. See Fla. Admin. Code r. 33-

103.006. Finally, if the formal grievance is denied, the prisoner

must appeal to the office of the Secretary of the FDOC. See Fla.

Admin. Code r. 33-103.007. An inmate my bypass the informal

grievance step under some circumstances, including to grieve a

medical issue. See Fla. Admin. Code r. 33-103.006(3)(e).

     Under the first step of the grievance analysis, the Court

must accept Plaintiff’s allegations as true. Plaintiff, however,

addresses only part of Defendant Robinson’s argument: his failure

to identify her by name in the grievance. Defendant Robinson’s

exhaustion defense fails on this argument because a prisoner is

not required to name the person he later sues to properly grieve

a claim   so long as he affords the    agency a “full and    fair

opportunity” to address his issues on the merits. See Jones, 549

U.S. at 217; Woodford, 548 U.S. at 90. Upon review of the records

Defendant Robinson filed in support of her motion (Doc. 14-1; Def.

Ex.), Plaintiff submitted an informal grievance, which put the

agency on notice he had an issue with his medical pass. See Def.

                                6
Ex. at 6. Thus, his failure to identify Defendant Robinson by name

is not fatal to his exhaustion efforts.

     What is fatal to Plaintiff’s exhaustion efforts, however, is

that he did not follow the three-step process set forth in the

Florida   Administrative     Code.    Plaintiff     submitted     an    informal

grievance to the medical department on April 8, 2019. Id. Plaintiff

mentioned   he   saw   the   doctor    on   March   28,   2019,    to    request

additional therapy for his knee and a renewed medical pass because

his pass had “faded and could [not] be read.” Id. In his grievance,

Plaintiff complained that since his transfer, his medical pass had

been changed twice despite the terms of a settlement agreement

between the FDOC and Disability Rights Florida.3 Id. The only

relief Plaintiff sought was for his medical chart to reflect that

his medical pass was changed without an examination. Id. The

grievance   responder    denied      Plaintiff’s    grievance     but     noted,

“consult submitted for approval.” Id. Defense counsel represents


     3 In 2016, Disability Rights Florida, Inc. sued Julie Jones
in her capacity as the Secretary of the FDOC for continuously
violating the federal rights of inmates with disabilities
including those with vision, hearing, and mobility impairments.
See Case No. 4:16-cv-47-RH-CAS (Doc. 1). In the complaint, filed
in the United States District Court for the Northern District of
Florida, Plaintiff was identified as an inmate with a hearing
impairment, who alleged he had only limited access to the
teletypewriter (Doc. 1 at 60). The case settled in July 2017. See
Case No. 4:16-cv-47-RH-CAS (Doc. 81). In what appears to be an
excerpt of the settlement agreement, which Plaintiff filed with
his original complaint, the parties agreed medical “passes for
Covered Inmates will remain in effect even when a Covered Inmate
is transferred.” Compl. at 9.
                                       7
Plaintiff did not appeal the response to his informal grievance,

and there are no grievance forms showing otherwise. See Motion at

3.

     Based on the foregoing, the Court finds Defendant Robinson

demonstrates Plaintiff did not exhaust his administrative remedies

as to a claim that Defendant Robinson failed to provide adequate

medical care. Plaintiff satisfied only the first step of the three-

step grievance process. Thus, he did not properly exhaust his claim

in compliance with the agency’s procedural rules. See Woodford,

548 U.S. at 90.4 If Plaintiff believes his medical pass was changed

in contravention of a settlement agreement between the FDOC and

Disability Rights Florida, Inc., he should follow appropriate

steps to pursue a claim as set forth under the terms of the

agreement. Notably, Plaintiff does not sue the Secretary of the

FDOC for an alleged violation of the settlement agreement; he sues

a nurse for an alleged failure to provide adequate medical care.

Assuming Plaintiff states a viable claim under the Eighth Amendment

against Defendant Robinson, he has not exhausted that claim. Thus,




     4 While Plaintiff says he could have proceeded directly to
the office of the Secretary, see Pl. Resp. at 1, the agency’s rules
permit him to bypass only the informal grievance step for medical
issues. See Fla. Admin. Code r. 33-103.006(3)(e). Moreover,
Plaintiff concedes he chose not to pursue the administrative
remedies he believed were available to him. See Pl. Resp. at 1.
Plaintiff does not assert he appealed the denial of his informal
grievance, nor does he provide documentation that shows he did.


                                8
his amended complaint will be dismissed without prejudice subject

to his right to exhaust his administrative remedies or seek relief

against the appropriate person for an alleged violation of the

settlement agreement.5

     Accordingly, it is now

     ORDERED:

     1.   The Court grants Defendant Robinson’s motion to dismiss

(Doc. 14) to the extent Plaintiff’s claims against Defendant

Robinson are dismissed without prejudice.

     2.   The Court denies as moot Plaintiff’s motion to proceed

with trial (Doc. 24).

     3.   The   Court    directs   the   Clerk   to   enter   judgment

accordingly, terminate any pending motions, and close the case.

     DONE AND ORDERED at Jacksonville, Florida, this 14th day of

April, 2020.




Jax-6

c:   Roosevelt King
     Counsel of record


     5 Because the Court finds Plaintiff did not exhaust his
administrative remedies, the Court need not address Defendant’s
remaining arguments.
                                   9
